CONTRAT D'AMODIATION

seu &..Q L ea frus
" ut

ENTRE

LA GENERALE DES CARRIERES ET DES MINES 5.4.

FRETIN CONSTRUCT SARL

RELATIF

AUX DROITS MINIERS ATTACHES AUX SEPT (7) CARRES DONT QUATRE (4)
COUVERTS PAR LE PERMIS D'EXPLOITATION (PE) 1077 (PARTIELLEMENT) ET
TROIS (3) COUVERTS PAR LE PERMIS D'EXPLOITATION (PE) 14.366
(TOTALEMENT) DU SITE DE KALABI DE GECAMINES 5.4.

N° 1798/7107/5G/6C/2019

Pr
FEVRIER 2019 A
1 1U 7

: Î
CONTRAT D'AMODIATION

Entre :

La Générale des Carrières et des Mines, société anonyme unipersonnelle avec Conseil
d'Administration, en abrégé « GECAMINES S5.A », en sigle « GCM S.A.», au capital
social de 2.401.500.000.000 CDF, immatriculée au Registre du Commerce et du Crédit
Mobilier de Lubumbashi sous le n° CD/LSHI/RCCM/14-B-1678, Numéro d'Identification
Nationale 6-193-A01000M et Numéro Impôt AO7O114F, et ayant son siège social au n°
419, Boulevard Kamanyola, à Lubumbashi, Commune de Lubumbashi, Ville de Lubumbashi,
Province du Katanga, République Démocratique du Congo, « RDC», représentée aux fins
des présentes par Monsieur Albert Yuma Mulimbi, Président du Conseil
d'Administration, et Monsieur Jacques Kamenga Tshimuanga, Directeur Général ai, ci-
après dénommée « Gécamines » ou « Amodiant », d'une part ;

et

FRETIN CONSTRUCT SARL, société à responsabilité limitée, immatriculée au
Registre du Commerce et du Crédit Mobilier de Matadi sous le n° RCCM/CD/BC/M/14-
B-0041, Numéro d'Identification Nationale1-450-34943, Numéro Impôt A0705327Z, et
ayant son siège social au n° 3452, Route Kikanda, Ville de Matadi, Province du Bas-Congo,
République Démocratique du Congo, « RDC », représentée aux fins des présentes par
Monsieur Landu Panzu Konde Simon, Gérant, ci-après dénommée « Fretim£
ou l'« Amodiataire » d'autre part :

ci-après dénommées collectivement « Parties » et individuellemen#/àl

PREAMBULE

les unités de production de l'Amodiant avec les minerais provenant de ce gisement ;

B) Allendu que les dépenses engagées par l'Amodiataire pour l'exploitation, la
production et l'exhaure ne peuvent pas être amorties dans le cadre d'un bon de
commande mais plutôt dans le cadre d'un contrat d'exploitation à long terme pouvant
couvrir le financement à obtenir des banques et leur remboursement ;

C) Attendu que l'Amodiataire a, par sa lettre n° 039/FC/GS/MP/2016 du 10 août 2016,
adressée à l'Amodiant, manifesté son intérêt de conclure un contrat d'amodiation sur
le gisement de Kalabi afin de développer et d'exploiter, pour son propre compte, le
gisement de Kalqbi ainsi que commercialiser les produits issus de cette exploitation ;

Page 2 sur 30 1
Contrat d’amodiation n° 1798/7107/SG/GC/2019

D) Attendu que l'Amodiant est titulaire e d'Exploitation n° 1077 et
14.366 couvrant le gisement de KALABI, dont copies des certificats d'exploitation n°
CAMI/CE/6121/10 et CAMI/CE/7812/19, en Annexe 1 et 2 :

E) Attendu que le gisement de Kalabi est couvert par un périmètre de sept carrés
composés de quatre (4) carrés du Permis d'Exploitation (PE) 1077 et de trois G)
carrés du Permis d'Exploitation (PE) 14.366 dont les croquis et coordonnées
géographiques sont donnés en annexes 3 et 4 :

F) Attendu que l'Amodiataire a demandé cette amodiation en connaissance de cause
après avoir passé en revue de manière approfondie les informations disponibles à
l'Amodiant sur le gisement de Kalabi et après avoir réalisé quelques travaux
préliminaires de prospection complémentaire conformément au Bon de Commande
repris à l'Attendu À ;

6) Attendu que l'Amodiataire va poursuivre les travaux de recherches sur le gisement
de Kalabi afin de réaliser l'Etude de Faisabilité Bancable :

H) Attendu que l'Amodiant a accepté d'amodier le périmètre couvrant le gisement de
Kalabi soit quatre (4) carrés du PE 1077 et trois (3) carrés du PE 14.366 de
l'Amodiant :

I) Attendu que l'Amodiant et l'Amodiataire souhaitent conclure le présent Contrat
d'Amodiation qui conférera tous les droits à l'Amodiataire, prescrits sur le Permis
Amodié, notamment ceux d'exploiter du minerai contenant du cuivre, du cobalt et
d'autres substances associées valorisables ;

J) Attendu que les Parties se sont accordées sur les conditions de |

IL EST CONVENU ET ARRETE CE QUI SUIT :

Article 1. INTERPRETATION

1.1. Définitions

sont définis autrement, les termes commençant par une majuscule auront la
signification ci-dessous. Les définitions données en cette clause seront applicables à
la fois à la forme singulière et plurielle, et notamment les termes :

« Amodiation » signifie un louage, pour une durée déterminée ou indéterminée, sans
faculté de sous-louage, de tout ou une partie des droits attachés à un droit minier,
moyennant rémunération.

« Budget» signifie une estimation et un calendrier détaillés de tous les frais à
exposer par l'Amodiataire et de toutes les recettes attendues relatifs au(x)
Programme(s) qui sera ou seront établi(s) pour la Période d'Exploration et la Période

de Développement,
/ Page 3 sur 20
} Contrat d'amodiation n° ST UE E UE
4

“Cadastre finier » ou « CAMT» signifie l'entité publi

e de la Répubiique
Démocraïique du Congo responsable notamment de l'enregistrement des droits
miniers et de carrières.

« Droits miniers Amodiés » signifie tous droits attachés au Permis d'Exploitation
devant couvrir le polygone de Kalabi localisé dans le périmètre compris dans quatre
(4) carrés du PE 1077 et trois (3) carrés du PE 14.366 au sens du Code Minier
susceptible d'être exercés par le titulaire en se conformant aux normes définies dans
l'EIES et le PGES et ce dans les limites du périmètre définies par les coordonnées
géographiques et figurant sur le plan en annexe et que l'Amodiant donne en
amodiation à l'Amodiataire en vertu du présent contrat et du Code Minier,

«Chiffre d'Affaires Brut» signifie le montant total des ventes de Produits
réalisées par l'Amodiataire à partir de l'exploitation de tout gisement mis en évidence
sur le Permis Amodié.

« Code JORC » signifie l'édition 2012 du Code australo-asiatique pour la Déclaration
des Résultats d'Exploration, des Ressources Minérales et des Réserves de Minerais.
«Date d'Entrée en Vigueur de l'Amodiation » a le sens qui lui est attribué à la
Clause 2.2.1.

«Date de Commencement de la Production Commerciale» signifie la date de
l'expédition du premier chargement des Produits marchands, quelle que soit la nature
de la vente commerciale, exception faite des échantillons envoyés à l'étranger pour
analyse.

«Date de Signature de l'Amodiation» signifie la date de signature du présent
Contrat d'Amodiation par les Parties.

« Développement » signifie, en ce qui concerne le Permis Amodié, les opérations ou
les travaux effectués ayant pour objet ou liés à la préparation de l'Exploitation, y
compris la construction ou l'installation d'un broyeur où de tous autres équipements
utilisés pour la concentration, le traitement ou autres valorisations des produits
minéraux.

« Equivalent Cuivre-Cobalt» signifie l'équivalent économique d'une quantité
déterminée de cuivre en cobalt selon un ratio cuivre-cobalt déterminé par le prix fixé
dans la Déclaration de Ressources et des Réserves de l'Amodiataire établie
conformément aux normes internationales de l'industrie minière et actualisée tous les
ans.

«Exploitation » signifie en ce qui concerne le Permis Amodié, les travaux miniers
d'extraction, de production, de traitement, de Iransport interne, de manutention, de
concentration, de traitement métallurgique, de raffinage et autres, de trai

Page 4 sur 30

ñ
JL Contrat d'amodiation n° 179€/7107/SG/GC/2019
1 »

/

A

/

« Exploration» sig

fie, en ce qui concerne le Permis Amodié, toutes les opérations
ou les travaux réalisés ayant pour objet d'établir notamment l'existence, la
localisation, la quantité, la qualité ou l'étendue d'un gisement commercial de minerai
de cuivre ou de cobalt à l'intérieur des périmètres couverts par le Permis Amodié, y
compris la préparation d'une étude de faisabilité et toute autre étude ou analyse.

< Jour Ouvrable » signifie un jour autre que le samedi, le dimanche ou un jour férié

légal en République Démocratique du Congo.

« LIBOR » signifie le Taux de Fixation des Intérêts pour les dépôts (Interest
Settlement Rate for deposits) en Dollars américains (USD) de l'Association des
Banquiers Britanniques par période de trois (3) mois, tel qu'affiché sur la page
appropriée de l'écran Reuters à partir de onze (11) heures, deux (2) Jours Ouvrables
avant chaque échéance de paiement de la redevance. Si la page est remplacée ou si le
service cesse d'être disponible, l'Amodiataire et l'Amodiant (tous deux agissant
raisonnablement) doivent convenir d'une autre page ou d'un service affichant le taux
approprié.

« Mt/Cuivre » signifie un million de tonnes de cuivre.

« Opérations » signifie l'Exploration, le Développement, et l'Exploïtation du Permis
Amodié et la gestion et la commercialisation des Produits.

«Permis Amodiés » signifie le permis d'Exploitation couvrant quatre (4) carrés du PE
1077 et trois carrés du PE 14.366, y compris les droits qui y sont attachés, et amodié
par l'Amodiant à l'Amodiataire conformément au présent Contrat d'Amodiation.

« Polygone Amodié » signifie les sept (7) carrés, dont quatre (4) carrés et trois (3)
carrés, couverts respectivement par les PE 1077 et 14.366, amodiés à l'Amodiataire :
«Produits » signifie tous les produits finis provenant de l'exploitation de minerai de
cuivre, de cobalt et/ou d'autres substances associées Valorisables, sur le Permis
Amodié, y compris les concentrés cupro-cobaltifères, les cathodes de cuivre et de
cobalt et, le cas échéant, le cuivre à haute teneur.

« Programme » signifie une description raisonnablement détaillée des Opérations à
conduire et des objectifs à poursuivre par l'Amodiataire pendant une période donnée
à déterminer, au cours de la Période d'Exploration et de la Période de Développement.
« Réserves Prouvées » a le sens qui est attribué à « Proved Reserves » dans le Code
JORC.

«Réglementation Minière » signifie la loi n° 007/2002 du 11 juillet 2002 portant
Code Minier telle que modifiée et complétée par la Loi n° 18/001 du 9 mars 2018 de la
République Démocratique du Congo et le décret n° 038/2003 du 26 mars 2003
portant Règlement Minier, tel que modifié et complété par le Décret £ à 8
juin 2018. &,

7€

ni Page 5 sur 30

#{_ Contrat d'amodiation n° 1798/7107/56/6c/2019 À ; :
ES 3 U X

#4 . LT STE

;

A

1.2.Interprétation

Cet

1.2.2

12.4

Article 2.

eut

et

Le «niveau de minéralisation» dans le Permis Amodié sera déterminé

conformément aux méthodes et à la terminologie du Code JORC :

La référence à «une quantité de cuivre ou au Cuivre» concernant le

Permis Amodié inclura également l'Equivalent Cobalt-Cuivre, notamment en

ce qui concerne la détermination :

() de la base pour le calcul du montant de pas de porte à payer par
l'Amodiataire ;

(iï) de la quantité totale de minerai que contient ou contiennent le ou les
gisement(s) mis en évidence sur l'ensemble du Polygone Amodié. Cette
quantité sera couverte par le présent Contrat d'Amodiation qui pourra
être remplacé, le cas échéant et après accord des Parties, par un
contrat de cession.

Les « normes internationales de l'industrie minière » ou les « normes de

l'industrie» se réfèrent aux normes généralement applicables dans

l'industrie minière internationale [ce qui comprend, le cas échéant, [la

Charte et] les Dix Principes du Développement Durable du Conseil

International des Mines et des Métaux (ICMM).

Les références à :

* une personne incluent toute société, tout partenariat, ou toute
association sans personnalité morale (disposant, ou non, d'une
personnalité juridique distincte) :

* une société incluent toute société, société commerciale, ou personne
morale, où qu'elle soit constituée ; et

* toute référence de ce type sera interprétée de manière à inclure les
successeurs, cessionnaires ou ayants droit autorisés de cette personne
ou société, et toute référence aux représentants d'une personne ou
d'une société se rapportera à ses dirigeants, salariés, conseils
juridiques ou autres conseillers professionnels, sous-trait
avocats et autres représentants dûment autorisés.

PRINCIPES GENERAUX
Objet

l'Amodiataire sur les droits miniers attachés aux Permis Amodiés
partiellement (PE 1077) et totalement (PE 14.366), Ÿ ns à la
Réglementation Minière applicable. ë] j

Page 6 sur 30
8/7107/5G/GC/201

Contrat d’amodiation
LA

CA

2.1.3

2.2.1

2:2:2

Cette amodiation, accordée par 'Amodiant à l'Amodi ire, comporte le

droit exclusif et total d'effectuer sur le périmètre délimité au point D) du

préambule du présent Contrat d'Amodiation, tous travaux d'Exploration,
de Développement et d'Exploitation et de disposer, en toute propriété et
liberté, des Produits qui en sont extraits, dans le respect des dispositions
de la Réglementation Minière, dans la limite de l'exploitation effective de
minerai sur l'ensemble du périmètre couvert par le Permis Amodié.

Les Parties reconnaissent que les droits d'Exploration, de Développement
et d'Exploitation accordés à l'Amodiataire au titre du Contrat
d'Amodiation concernent le cuivre, le cobalt et d'autres substances

valorisables.

Durée

Date d'Entrée en Vigueur de l'Amodiation

Le présent Contrat d'Amodiation et les droits découlant des présentes

entreront en vigueur, entre les Parties après son enregistrement par le

CAMI conformément aux dispositions de l'article 179 du Code en

application de la clause 4.1 ci-dessous, étant entendu que, dans tous les

cas, cette date sera postérieure à la date de signature du présent Contrat
d'Amodiation (la « Date d'Entrée en Vigueur de l'Amodiation »).

Date d'Expiration de l'Amodiation

Aux fins de la Clause 2.12, les Parties reconnaissent que le présent

Contrat d'Amodiation et les droits découlant des présentes resteront en

vigueur pour une durée de quinze (15) ans renouvelable, pour la même

période, après négociations entre les Parties. Dans tous les cas, avant
cette date, le présent Contrat peut prendre fin à la première des dates
suivantes :

() la date à laquelle l'ensemble des Produits résultant de l'exploitation
sont obtenus dans la limite des Réserves Prouvées contenues dans le
minerai exploité au titre du Permis Amodié (ou l'Equivalent Cuivre-
Cobalt et autres substances associées) : ou

(ii) la date à laquelle le Permis Amodié ne pourra plus être ni renouvelé ou
ni prolongé dans toute la mesure permise par la Réglementation
Minière (la « Date d'Expiration de l'Amodiation »).

Fage 7 sur 30
Contrat d’amodiatien n° 1798/7107/SG/GC/20:

7

Article 3. OPPOSABTIITE ET ENREGISTREMENT DU CONTRAT

Les

D'AMODIATION

Parties conviennent que le présent Contrat d'Amodiation sera enregistré au

Cadastre Minier et l'Amodiant s'assurera que les droits de l'Amodiataire au titre du

pré:
oppl

Article
4.1

4.2

4.3

sent Contrat d'Amodiation, et relatifs au Permis Amodié, demeurent valides et
osables aux tiers et enregistrés au Cadastre Minier.

4. PAI NT A L'AMODIANT

Loyer

Taux de loyer

Le taux de loyer mensuel est de 10.500 USD (dix mille cinq cents Dollars
américains) ou son équivalent en franc congolais au taux de change en vigueur le
jour du paiement, impôt mobilier compris.

L'Amodiataire ne payera le loyer qu'une seule fois à l'Entrée en Vigueur du
Contrat d'Amodiation pour permettre au CAMI de percevoir le 1 % de la taxe
pour enregistrement du Contrat d'Amodiation conformément à l'article 179 du
Code Minier.

Après ce paiement, le loyer sera compris dans les Royalties.

Pas de Porte

Au titre de droit d'accès au business avec l'Amodiunt, l'Amodialaire paiera à ce
dernier un pas de porte dont le montant, non remboursable et les modalités de
paiement seront détermines dans un avenant ad hoc à conclure au terme de
l'étude de faisabilité.

D'ores et déjà les Parties conviennent que le pas de porte sera calculé à partir
des réserves déterminées dans l'étude de faisabilité sur base du taux de
35USD/TCu.

Les réserves supplémentaires au-delà des réserves déterminées dans l'étude de
faisabilité donneront lieu au pas de porte additionnel.

Toutefois l'Amodiataire accepte pour marquer son accord de payer le pas de
porte, de payer anticipativement 1000000 USD (un million. de Dollars

américains) au titre d'avance sur le pas de porte, dès l'E A
©

Contrat.

Royalties
4.3.1 Taux de Royalties

titre du présent Contrat d'Amodiation et pour l'utilisation des Permis
Amodiés, l'Amodiataire paiera à l'Amodiant une redevance d'amodiation de

ï
Â
[l >
Page 8 sur 30

Contrat d'amodietion n° 1798/7107/SG/6C/201%

Î
15% (un pourcent et demi) du Chiffre d'Affaires Brut réalisé
effectivement par l'Amodiataire, impôt sur les revenus locatifs compris.
Le premier paiement de Royalties interviendra le 2 Mars 2018. À cette
date, les royalties seront calculées sur la base des recettes brutes
prévisionnelles déterminées dans l'étude de faisabilité. Par la suite le loyer
sera calculé sur les recettes brutes réelles.
4.3.2 Fréquence de paiement
Les Royalties sont exigibles trimestriellement dans les quinze (15) jours
qui suivent la réception d'une facture établie par l'Amodiant à compter
de la Date de Commencement de la Production Commerciale.
4.3.3 Relevés et Facturation
Les paiements dus à l'Amodiant par l'Amodiataire, au titre de Royalties,
feront l'objet d'une comptabilisation trimestrielle par l'Amodiataire
accompagnée des détails pertinents. Les relevés de la production, fournis
à l'Amodiant, seront présumés être faits de bonne foi et corrects, à
moins que, dans les six (6) mois à compter de la date de réception,
l'Amodiant ne formule une objection écrite et introduise une demande,
auprès de l'Amodiataire, en vue d'une rectification.
L'Amodiant établira et enverra une facture trimestrielle originale du
montant de Royalties dues sur la base des relevés qui lui auront été
communiqués par l'Amodiataire.
Sous réserve du droit de contrôle et de vérification des Opérations
prescrit par la Réglementation Minière, l'Amodiant aura la faculté de
procéder, lui-même ou par un cabinet d'audit mandaté par lui, à ses frais
et moyennant notification écrite préalable à l'Amodiataire, à tout
moment, à un audit de la production réalisée qui lui permettra de vérifier
le calcul de Royalties dues.
Tous les audits seront réalisés par l'Amodiant, ou le cabinet d'audit
mandaté par lui, pendant les heures de service aux bureaux de
l'Amodiataire où tous les livres et documents nécessaires à un audit de la
production devront être conservés.
Au terme d'un audit, l'Amodiant pourra formuler une objection, par écrit,
et demander l'ajustement des comptes tel que prévu à la présente Clause

43.3. L'Amodiataire sera tenu de procéder à un tel ajustement des

comptes sans délai à compter de la réception de la demande de
l'Amodiant, sauf contestation de l'Amodiataire. En cas de désaccord

procédure d'arbitrage conformément à la clause 17.2 ci cn

/ Page 9 sur 30
fl Contrat d'arnvui ° 1/98/7107/SG/!
ee)
434 Paiement
Selon ia demande de l'Amodiant, l'Amodiataire procédera au versement
de Royalties dues en Dollars US ou en Francs Congolais en appliquant le
taux de change du jour de paiement au profit d'un compte bancaire de
l'Amodiant à communiquer formellement à l'Amodiataire.
À la demande écrite de l'Amodiant, le paiement peut se faire en naïure,
Pour ce faire, l'Amodiataire livrera à l'Amodiant durant le mois de
paiement concerné, un tonnage de minerais et/ou d'intrants industriels
correspondant au montant de Royalties dues. Le tonnage de minerais à
livrer ainsi que leurs caractéristiques seront déterminés, d'un commun
accord, dans un contrat commercial à conclure au moment de l'opération.
Toute dépense additionnelle résultant du paiement de Royalties à
l'Amodiant en nature sera supportée par ce dernier.
En ce qui concerne les intrants industriels, et pour autant que les
conditions fixées par l'Amodiataire soient compétitives, la livraison sera
effectuée après l'acceptation desdites conditions par l'Amodiant.

Article 5. ROITS DE L'AMODIATAIRE

L'amodiation accordée par le présent Contrat d'Amodiation comprend les droits définis à
l'article 1.1 et 2.1

Article 6.  DECLARATIONS ET GARANTIES
6.1. L'Amodiataire déclare et garantit qu'il a la capacité et le pouvoir de conclure et
d'exécuter le présent Contrat d'Amodiation et que toutes les autorisati
requises ont été obtenues et qu'il est éligible aux droits miniers conféri
présent Contrat d'Amodiation, conformément à la Réglementation Miniè

6.2. A l'égard du Permis Amodié, l'Amodiant déclare et garantit que : 4
6.2.1. Il a la capacité et le pouvoir de conclure et d'exécuter le présen ‘ at *
d'Amodiation et que toutes les autorisations requises ont été obtendes RENE
6.2.2. Il est titulaire exclusif du Permis Amodié et des droits qui en découlent:
6.2.3. Le Permis Amodié n'est soumis à aucune charge, privilège ou sûreté
quelconque en faveur des tiers et ne fait l'objet d'aucune procédure,
revendication ou différend qui pourrait affecter les droits de
l'Amodiataire sur le Permis Amodié ;
6.2.4. Aucune notification d'annulation, de retrait, de manquement, d'application
de pénalités, de suspension d'activités ou toute forme de sanction des
autorités Congolaises, n'a été reçue où n'est, à sa FR attendue
par l'Amodiant : et we d

Page 10 sur 30
on n° 1798/7107/SG/GC/201.

Î contrat d'amo
En

l /

* À

6.25. À sa connaissance, toute Exploration, Développement ou autres Opérations

Article 7.

menées par lui où pour son compte sur le Permis Amodié ont été exécutés
conformément aux règles de l'art et dans le respect de la Réglementation
Minière applicable.

OBLIGATIONS DES PARTIES

7.1 Obligations de l'Amodiataire

L'Amodiataire assumera ses responsabilités propres résultant de l'Article 177 du
Code Minier dans les limites des droits miniers Amodiés notamment :

Les principales obligations de l'Amodiataire au titre du présent Contrat
d'Amodiation sont les suivantes :

741

7.13

7.14

7.15

L'Amodiataire prend à sa charge tous les impôts (droits superficiaires),
taxes et redevances dus à l'Etat tels que prévus dans la Réglementation
Minière relatifs audit Permis d'exploitation qui soient imposables à
l'Amodiant conformément au Code Minier étant entendu que l'inexécution
de cette obligation donnera le droit à l'Amodiant d'appliquer la clause
résolutoire conformément à l'article 177(a) du Code Minier,

Si l'Amodiataire effectue ces paiements directement, il aura l'obligation
de soumettre à l'Amodiant les quittances correspondantes dans les 3 jours
suivant leur réception.

L'Amodiataire paiera les Royalties et le Pas de Porte conformément à la
Clause 4 ci-haut.

L'Amodiataire s'engage à appliquer toutes les lois et la réglementation
concernant la conduite des Opérations sur le Permis Amodié: étant
entendu que l'inexécution de cette obligation donnera le droit à l'Amodiant
de résilier le présent Contrat d'Amodiation conformément à l'article
177(b) du Code Minier.

L'Amodiataire réalisera les investissements nécessaires pour poursuivre
l'Exploration et le Développement du Permis Amodié sur la base des
Budgets et des Programmes et plus généralement conformément aux
exigences minimales de la Réglementation Minière et qui correspondront
plus généralement aux normes internationales de l'industrie minière. Le
but poursuivi par l'exécution des travaux d'Exploration est d'identifier des
Réserves Prouvées de cuivre et/ou de cobalt sur l'ensemble du périmètre

du Permis Amodié.

couvert par le Permis Amodié.

Page 11 sur 30
ation n° 1798/7107/SG/CC/2019 Œ

Î

7-2;

F6

77

7.1.8

749

L'Amodiataire réalisera aussi, conformément à la Règlementation Minière,
la maintenance et la réhabilitation dans des conditions conformes à la
Réglementation Minière et qui correspondent plus généralement aux
normes internationales de l'industrie minière.

L'Amodiataire s'engage à réaliser l'Etude de Faisabilité dans un délai de
dix-huit mois comptés à partir de la Signature du contrat, Avant
l'Exploïtation, et sauf accord contraire des Parties motivé par le souci de
maintenir le Permis Amodié en vigueur, l'Amodiataire transmettra à
l'Amodiant une étude de faisabilité réalisée conformément à la
Règlementation Minière et qui correspond aux normes internationales de
l'industrie minière, ayant au moins les informations listées à l'annexe 5.
L'Amodiataire s'engage à promouvoir le développement social des
communautés environnantes, selon un cahier des charges à adopter après
concertation avec ces communautés.

L'Amodiataire s'engage à donner à l'Amodiant, par préférence aux tiers,
l'opportunité de prester des services et de livrer des fournitures
nécessaires aux Opérations pourvu que les conditions offertes par
l'Amodiant soient commercialement concurrentielles et soient conformes
aux spécifications requises.

7110. Accorder à l'Amodiant sans restriction et selon les mêmes conditions que

Obligations de l'Amodiant

celles faites aux autres usagers de l'Amodiataire, le libre accè.
des infrastructures routières, fluviales et autres situées à
périmètre couvert par les Droits Miniers Amodiés.

Les obligations principales de l'Amodiant au titre du

d'Amodiation sont les suivantes :

(i) donner accès à l'Amodiataire à toutes les données, in 37
registres et rapports relatifs au Permis Amodié ;

(ii) préparer et déposer une demande d'enregistrement du Contrat
d'Amodiation au CAMT conformément aux dispositions des articles 177-
179 du code Minier et des articles 369 et 370 du Règlement Minier
dans les dix jours ouvrables suivant l'entrée en vigueur du contrat à
condition que l'Amodiataire lui fournisse en temps utile toute
l'information exacte requise par l'Article 370 du Règlement, étant
entendu que l'Amodiataire s'engage par le contrat à le faire :

(ii) sauf négligence ou faute de l'Amodiataire, l'Amodiant s'engage à
défendre les droits miniers Amodiés lorsqu'un tiers présenterait des
demandes où introduirait une action en justice conti e l'Amodiant ou

fl Page 12 sur 30
fl Contrat d'emodiation n° 1798/7107/SC/GC/201
ls À

7
/

l'Amodiataire portent sur ces droits miniers : et à le défendre en cas
de trouble de jouissance et lui apportera toute son assistance :

(iv) sans préjudice des obligations spécifiques incombant à l'Amodiataire
(telles que définies à la Clause 7.1 ci-dessus), soutenir et assister

l'Amodiataire à remplir ses obligations au titre de la Réglementation
Minière congoluise el duns ses relulions avec les aulorilés conyoluises,
dans le but de préserver la validité et la conformité du Permis Amodié
et garantir à l'Amodiataire une jouissance paisible pour la réalisation de
ses travaux d'Exploration, de Développement et d'Exploitation: les
Parties conviennent que l'obligation mentionnée dans le présent
paragraphe (iv) s'entend d'une obligation de moyens :

(v) sans préjudice des obligations spécifiques incombant à l'Amodiataire
(telles que définies à la Clause 7.1 ci-dessus), maintenir le Permis
Amodié pleinement en vigueur, et le renouveler pour la durée maximale
autorisée par la Réglementation Minière congolaise en vigueur avant
l'expiration dudit Permis :

(vi) accomplir, aux frais exclusifs de l'Amodiataire toutes autres
démarches administratives requises pour garantir l'opposabilité des
droits accordés à l'Amodiataire au titre du présent Contrat
d'Amodiation ;

7.3. Obligations Mutuelles
L'Amodiant et l'Amodiataire s'engagent à coopérer pour assurer lpposabuité du
présent Contrat d'Amodiation, sa validité et le renouvelle:
Permis Amodié, aux frais de l'Amodiataire.

Article 8  RESILIATION

L'Amodiant aura le droit de résilier le présent Contrat d'Amodiat
réclamations en dommages et intérêts, seulement dans l'hypothèse 0

ASTRE me
81  L'Amodiant a notifié à l'Amodiataire un manquement à une obligation

visée aux Clauses 7.1.1 et 7.1.2 et l'Amodiataire n'a pas remédié audit manquement
dans les quatre-vingt-dix (90) jours qui suivent cette notification :

8.2 L'Amodiant a notifié à l'Amodiataire un manquement à la Clause 7.13, qui,
conformément à l'article 177 du Code Minier, est susceptible d'avoir des
conséquences financières et administratives préjudiciables pour l'Amodiant et si
l'Amodiataire n'a pas :

8.2.1 remédié audit manquement dans les quatre-vingt-dix (90) jours qui suivent
la notification ; ou

j

Page 13 sur 30

}
| Contrat d‘amodiation n° 1798/7107/5G/GC/2019[F 1

? |
Î

8.2.2

na pas commencé à y remédier dans ledit délai de quatre-vingt-dix (90)
jours, étant entendu que dans cette hypothèse, l'Amodiataire devra
continuer à faire tout effort raisonnable et devra prendre toute mesure
appropriée afin de remédier à ce manquement dans un délai raisonnable
après ladite période de quatre-vingt-dix (90) jours :

8.3 L'Amodiant a notifié à l'Amodiant un manquement significatif à une obligation
importante visée aux Clauses 7.14 à 7.18 et l'Amodiataire n'a pas :

8.3.1.

8.3.2.

Article 9.

remédié audit manquement dans les quatre-vingt-dix (90) jours qui suivent
la notification :

commencé à y remédier dans ledit délai de quatre-vingt-dix (90) jours,
étant entendu que dans cette hypothèse, l'Amodiataire devra continuer à
faire tout effort raisonnable et devra prendre toute mesure appropriée
afin de remédier à ce manquement dans un délai raisonnable après ladite
période de quatre-vingt-dix (90) jours.

SUPERVISION

9.1. Droit d'inspection

91

9,12

9.1,3

9.2.Comité

921

92.2

9,23

Moyennant un préavis donné à l'Amodiataire, l'Amodiant aura, jusqu'à la
Date d'Expiration de l'Amodiation, un droit de surveillance et d'inspection
des travaux de l'Amodiataire effectués sur l'ensemble du périmètre
couvert par le Permis Amodié.

L'Amodiant peut, pour des besoins d'évaluation, prélever des échantillons
des minerais se trouvant sur le périmètre couvert par le Permis Amodié.

Il est cependant convenu que ni l'Amodiant ni ses agents dûm andatés

l'Amodiataire.
de suivi

L'Amodiant et l'Amodiataire créeront un comité

Vigueur de l'Amodiation. (le « Comité Conjoint »).
L'Amodiataire devra, pendant la Période d'Exploration, communiquer de
façon régulière (au moins à la fin de chaque trimestre) à l'Amodiant et au
Comité Conjoint les rapports et les résultats des travaux d'exploration. Le
Comité Conjoint pourra examiner et discuter de ces informations à titre
consultatif

Le Comité Conjoint discutera également de tout autre sujet d'importance

concernant la conduite du Programme de Travaux d'Exploration, y compris
jenf}le soutien de

les circonstances dans lesquelles l'Amodiataire req)

Ï/ Page 14 sur 30
7) Contrat d’amodiation n° 1798/7107/SG/GC/2019
LP 7)

l 7 Z
g
l'Arrodiant. Le Comité Conjoint communiquere, par écrit avec copie à
l'Amodiant, ses avis relatifs à tous les sujets examinés et/ou discutés
avec l'Amodiataire.

Article 10. : PERIODE D'EXPLORATION

10.1 Programme des Travaux et Budget

10.11 L'Amodiataire déclare par la présente son engagement de mettre en

œuvre, pendant la Période d'Exploration, un programme d'exploration
établi conformément aux normes internationales de l'industrie minière
dans le but d'identifier des Ressources de cuivre, de cobalt et/ou d'autres
substances valorisables, sur l'ensemble du périmètre couvert par le Permis
Amodié.(le « Programme de Travaux d'Exploration »).
La Période d'Exploration sera composée des Phases d'Exploration et des
engagements minimums de dépenses à communiquer par l'Amodiataire, dans
les 30 jours qui suivent la signature du présent Contrat, et qui feront
partie intégrante de celui-ci.

10.2. Date de commencement de la période d'exploration
L'Amodiant et l'Amodiataire conviennent que toutes les activités énumérées ci-

dessous devront être accomplies avant le début de la Période d'Exploration :

10.2.1. la mise à jour, l'enregistrement auprès du CAMI et l'approbation par la
DPEM (Direction chargée de la Protection de l'Environnement Minier) des
Plans Environnementaux pour le Permis Amodié :

10.2.2. la preuve satisfaisante de la constitution effective de la sû
de réhabilitation requise par les Plans Environnementau,
Amodié ; LE
10.2.3. la nomination des membres et du Directeur du Comité Conjdfg
10.3. Durée de la Période d'Exploration
10.3.1. l'Amodiataire devra commencer les travaux d'exploration au plus tar
jours après la date à laquelle l'Amodiataire aura payé à l'Amodiant le
premier acompte, et ce après une notification faite à l'Amodiant.
10.3.2.l'Amodiataire aura le droit de réaliser des travaux d'exploration pendant
une période de neuf mois calendaire à compter de la Date de notification
susmentionnée (la «Période d'Exploration»), étant entendu que la
Période d'Exploration peut être prolongée à la demande de l'Amodiataire
acceptée par l'Amodiant ou pendant la durée d'un Evénement de Force
Majeure conformément à la Clause 13 ou pendant le hs à la

résolution d'un litige.

Page 15 sur 30
Contrat d'amodiation n° 1728/7107/SG/GC/2019
j

7
J

10.3.3. Au terme de la période d'exploration, une étude de faisabilité devra être
présenté à l'Amodiant pour acceptation.

10.4. Résultats et échantillons
La propriété des résultats (y compris des recherches, rapports où autres
produits des travaux) et des échantillons physiques résultant des activités de
forage sera allouée de la manière suivante :

10.4.1. les résultats et les échantillons physiques relatifs au Permis Amodié
seront détenus conjointement par l'Amodiataire et l'Amodiant jusqu'à la
restitution du Permis concerné à l'Amodiant :

10.4.2. sans préjudice de l'obligation de communiquer les rapports concernant les
résultats d'exploration à l'Amodiant et au Comité Conjoint, les originaux
de tels rapports et les échantillons physiques resteront sous la seule
garde de l'Amodiataire et seront conservés dans les locaux de
l'Amodiataire en RDC, jusqu'à ce que le Permis auquel ils correspondent
soit restitué à l'Amodiant, auquel cas lesdits rapports et échantillons
physiques seront transmis ou mis à disposition de l'Amodiant
conformément à lu Clause 9.2.2.

10.4.3.l'Amodiant aura le droit d'accéder par elle-même ou par un tiers
mandataire de son choix aux originaux des rapports et aux échantillons
physiques sous la garde de l'Amodiataire dans ses locaux pour effectuer
une inspection ou des essais ou toute autre vérification à sa discrétion, à
condition d'informer l'Amodiataire de manière raisonnablement anticipée
pour ne pas perturber les Opérations.

104.4. Les Parties reconnaissent l'importance de protéger l'intégrité et la qualité
des échantillons physiques. Les Parties reconnaissent qu'au moins un
quart des échantillons originaux seront conservés jusqu'à la restitution
du Permis à l'Amodiant, Tous tests additionnels requis ou initiés par
l'Amodiant seront réalisés aux frais de l'Amodiant.

10.4.5.Les originaux des rapports d'exploration et les échantillons physiques
correspondant au Permis Amodié seront mis à la dispos

du Permis, et aux frais de l'Amodiant.

Article 11. PERIODE DE DEVELOPPEMENT

111. l'Amodiataire aura le droit de poursuivre les travaux de
autres activités de développement qu'elle jugera opportuns dns BUT d'établir
des Réserves Prouvées et de parvenir à une exploïtation économiquement viable du
Permis Amodié contenant du cuivre, du cobalt et/ou d'autres substances

valorisables ; { ]

j
Page 16 sur 30
Contrat d'amodiation n° 1 /7107/SG/GC/2019 i &

3 W AN?

11.2. l'Amodiataire aura le droit de poursuivre ses activités sur le périmètre du Pertais
Amodié pendant la Période de Développement sur la base d'un programme de
travail, établi conformément aux normes internationalement admises pour
identifier les Réserves Prouvées et, actualisé au moins annuellement selon les
recommandations formulées par le Comité Conjoint, et communiqué à l'Amodiant (le
< Programme de Travaux de Développement »),

11.3. La Période de Développement commencera à la date d'approbation du premier
Programme de Travaux de Développement par l'Amodiant et l'Amodiataire (la
«Date de Commencement de Période de Développement »). La Période de
Développement sera celle retenue par le Comité Conjoint suivant les
recommandations formulées sur le Programme des Travaux de Développement, (la
«Durée de la Période de Développement »), étant entendu que la Durée de la
Période de Développement peut être prolongée dans les cas suivants :
> en cas de difficulté d'accès au Permis Amodié, dûment notifiée et justifiée par

écrit à l'Amodiant, y compris pour des raisons sécuritaires ou des questions
relatives aux communautés environnantes et/ou à des mineurs artisanaux,
pendant la durée nécessaire pour surmonter ces difficultés :

en Cas de Force Majeure conformément à la Clause 13 :

> pendant la durée nécessaire à la résolution d'un litige.

Article 12. CESSION
12.1. Cession des droits et obligations

12.11. Aucune Partie ne pourra céder ses droits et ob
présent Contrat d'Amodiation sans le consentement préalable et écrit
de l'autre Partie,

121.2. Nonobstant les termes de l'Article 12.11, chaque Partie peut céder
ses droits et obligations résultant du présent Contrat d'Amodiation à
un Affilié, étant entendu que ladite cession ne peut intervenir que
pour des besoins légitimes de réorganisation, dûment documentés à
l'attention de l'autre Partie.

12.13. Dans l'hypothèse où cet Affilié cesse d'être un Affilié, la Partie
cédante s'engage à prendre toutes les mesures requises afin de
s'assurer que cet Affilié lui rétrocède sans délai l'ensemble des droits
et obligations résultant du présent Contrat d'Amodiation.

1214. Les Parties concluront les accords nécessaires et effectueront les
formalités administratives (en particulier auprès du CAMI) pour les
besoins de l'opposabilité de la cession et, le cas 1. de la

/

À Q

rétrocession.

ÿ Page 17 sur 30
VA Contrat d’amodiatio:
4

F

12.2. Changement de contrôle

12.2.1. Sans préjudice des stipulations de l'Article 121, le consentement
préalable de l'Amodiant sera requis en cas de projet de vente ou
d'achat de parts, titres ou de participation dans le capital de
l'Amodiataire ou de l'un de ses Affiliés, lorsqu'une telle vente ou un tel
achat entraîne, directement ou indirectement, un changement dans le
Contrôle de l'Amodiataire (la « Transaction Envisagée »).

12.2.2.Ce droit d'agrément est accordé en vue de permettre à l'Amodiant de
déterminer, de manière discrétionnaire, si la Transaction Envisagée est
susceptible d'impacter la capacité de l'Amodiataire d'exécuter ses
obligations au titre du présent Contrat d'Amodiation, ou de manière plus
générale, d'impacter les intérêts de l'Amodiant.

12.2.3. Dans les trente Jours Ouvrables suivant la date à laquelle l'Amodiataire
a eu connaissance du projet de la Transaction Envisagée, l'Amodiataire
devra en avertir l'Amodiant par écrit, cette notification devant être
accompagnée de l'ensemble des informations (i) documentant de
manière complète la Transaction Envisagée et (ii) permettant de
justifier des capacités techniques et financières de l'entité projetant
d'acquérir lesdites parts ou participations dans le capital de
l'Amodiataire ou de son Affilié (la «Notification de la Transaction
Envisagée »).

12.2.4. L'Amodiataire devra, à ses frais exclusifs, communiquer à l'Amodiant
toute information ou preuve que l'Amodiant pourrait raisonnablement
requérir de nature à documenter la Transaction Envisagée ou en vue de
déterminer si la Transaction Envisagée est susceptible d'impacter
négativement la capacité de l'Amodiataire d'exécuter ses obligations au
titre du présent Contrat d'Amodiation, où de manière plus générale,
d'impacter les intérêts de l'Amodiant.

12.2.5.Les Parties conviennent que l'Amodiant ne sera aucunement tenu
d'accorder son consentement à la Transaction Envisagée, étant entendu
que son silence ne pourra valoir acceptation de la Transaction

Envisagée.

12.3. Sous-amodiation

Conformément à l'article 177 du Code Minier, l'Amodiataire s'interdit, pendant
toute la durée du présent Contrat d'Amodiation, de sous-amodier le Permis
Amodié.

Article 13. FORCE MAJEURE

13.1.

13.2.

13.3.

13.4.

Si une Partie est affectée par un Cas de Force Majeure qui empêcherait
cette Partie de remplir tout ou partie de ses obligations au titre du présent
Contrat d'Amodiation, elle en notifiera par écrit l'autre Partie le plus +ôt
possible, et dans tous les cas dans un délai de quinze (15) Jours Ouvrables à
compter de la prise de connaissance du Cas de Force Majeure, en indiquant
avec précision les événements constitutifs du Cas de Force Majeure ainsi que
la durée estimée de la suspension de l'exécution des obligations affectées.
Nonobstant toute clause contraire, les Parties conviennent que la survenance
d'un Cas de Force Majeure ne pourra suspendre l'exécution des obligations de
paiement à la charge de l'Amodiataire reprises aux termes de l'Article 4.

La durée de la Période de d'Exploration ou de la Période de Développement,
sera, le cas échéant, augmentée de la durée du Cas de Force Majeure.

Si le Cas de Force Majeure perdure plus de 12 (douze) mois, chacune des
Parties aura le droit de demander la résiliation du présent Contrat
d'Amodiation conformément aux stipulations de l'Article 17 sans nouvelle
obligation ou devoir entre les Parties.

Article 14. RESPONSABILITES

14.1.

142.

Article 15. AUTRES STIPULATIONS
15.1. Confidentialité

15.11. Annonces

L'Amodiant et l'Amodiataire acceptent la responsabilité solidaire et indivisible
vis-à-vis de l'État conformément aux dispositions de l'article 177 du Code
Minier. L'Amodiataire est, nonobstant toute clause contraire, redevable des
impôts, taxes et redevances dus en vertu du Permis d'Exploitation à compter
de la Date d'Entrée en Vigueur de l'Amodiation.

Toutefois, en cas de défaillance de l'Amodiataire, l'Amodiant est responsable
vis-à-vis de l'État, sous réserve de son droit de recours contre l'Amodiataire

dispositions de l'article 177 du Code Minier.

\/
14

Page 19 sur 30 # |
Contrat d'amodiation n° 1708/7107/SG/6C/2019 À

Aucune annonce publique, d

quelconque nature (y compris tout
communiqué de presse où toute iigation) ne sera faite en relation avec
le présent Contrat d'Amodiation, sauf accord contraire convenu par écrit
entre les Parties, excepté si le droit en vigueur en République
Démocratique du Congo ou le droit applicable à l'un des Affiliés des
Parties l'exige, y compris toute réglementation de tout marché boursier

auquel toute Partie ou l'un de ses Affiliés est soumis.
15.12. Informations confidentielles
Sous réserve des stipulations des Articles 15.13 et 15.16, chaque Partie

préservera la confidentialité, et veillera à ce que ses dirigeants,
employés, agents et conseils professionnels respectifs préservent la
confidentialité de toutes informations, tous documents et tous autres
supports fournis à l'une des Parties, notamment par une autre Partie, l'un
de ses consultants ou conseils, ou reçus par elle, y compris par toute
autorité, en relation avec le présent Contrat d'Amodiation et/ou toute
discussion ou document en lien avec sa négociations re À

confidentiels (les « Informations Confidentielles 49)

15.13. Exclusions
L'Article 15.1.2 ne s'applique pas :

() aux informations qui sont, où de g
publiquement (autrement que par violation du PES Contrat
d'Amodiation) ou développées de manière indépendante par
une Partie ;

(ii) aux informations dont la partie destinataire est en mesure de
démontrer qu'elles étaient en sa possession avant leur
divulgation, tel qu'attesté par des pièces écrites ;

(ii) aux informations communiquées par une Partie à des Affiliés,
des dirigeants, des employés, des consultants indépendants et
des conseils professionnels mandatés par une Partie, des
contractants existants ou potentiels, des investisseurs
potentiels, des banques ou des institutions financières, en lien
avec l'obtention de financements, pour l'évaluation des projets
associés au développement du Permis d'Exploitation et sur la
base des informations strictement nécessaires, sous réserve
que le destinataire concerné des Informations
Confidentielles :

a soit soumis à une obligation de confidentialité au titre

A
d'obligations professionnelles ou contractuelles : ou
Page 20 sur 30 LT
Contrat d'amodiation n° 1798/7107/SG/GC/20:9/ SA
2 À?

ci

soit informé de la nature confidentielle de ces

Informations Confidentielles et s'engage par écrit à

respecter des restrictions de confidentialité

substantiellement identiques à celles stipulées dans le
présent Article 15.1 :

(iv) _ à la divulgation d'informations, dans la mesure requise par la
loi, par toute juridiction compétente, une instance de
régulation ou un marché boursier reconnu : et

(V) aux divuigations d'informations auxquelles les Parties ont
préalablement donné leur accord écrit.

15.14. Obligations de confidentialité
Aux fins de l'Article 15.1.2, les Parties devront :

() conserver tout document, équipement et matériel qui font
partie des Informations Confidentielles dans des zones sûres
et des fichiers séparés, avec un accès restreint, afin
d'empêcher que les Informations Confidentielles ne soient
divulguées à des personnes non autorisées :

(ii) maintenir des procédures administratives adéquates, afin de
prévenir toutes pertes d'Informations Confidentielles ; et

(iii) informer immédiatement l'autre Partie en cas de pertes

que cette dernière puisse demander une
ou prendre des mesures appropriées.

15.15. Restitution d'Informations Confidentielles

A la demande d'une Partie, l'autre Partie devra : Qù
: NO4

1. détruire ou retourner à cette dernière tous WE

et supports (et toutes les copies) contenant, reflétant,

intégrant, ou fondés sur des Informations Confidentielles :

2. effacer toutes les Informations Confidentielles de son système
informatique ou qui sont stockées sous forme électronique : et

3. certifier par écrit à cette dernière qu'elle s'est conformée aux
exigences du présent Article 15.1 étant entendu que l'Amodiant
peut conserver les documents et supports contenant, reflétant,
intégrant ou fondés sur les Informations Confidentielles dans la
mesure requise par la loi ou par toute autorité gouvernementale ou

F/ Page 21 sur 30
Contrat d'amodi: n n° 1798/7107/SG/G

del

L 4

Ÿ

organes sociaux, et tout document de travail incorporant des
Informations Confidentielles.

Lorsque les systèmes informatiques réalisent une sauvegarde
électronique automatique de données empêchant la destruction des
Informations Confidentielles contenues dans ces systèmes
informatiques sans les endommager, toute Partie est autorisée,
sous réserve d'une notification préalable à l'autre Partie, à
conserver lesdites Informations Confidentielles pour une durée
égale à celle durant laquelle les données informatiques sont
habituellement sauvegardées.

Toutes les Informations Confidentielles qui ne sont pas restituées
ou détruites restent soumises aux stipulations du présent Article
1541;
15.16. Durée des obligations de confidentialité
Les obligations contenues dans le présent Article 15.1 expireront au
terme d'une période de vingt-quatre (24) mois à compter de la Date
d'Expiration de l'Amodiation sous réserve que cette expiration soit sans
préjudice de toute obligation continue des Parties de préserver le
caractère confidentiel de toute information dès lors que cette obligation
est imposée par la loi.
15.2. Divisibilité
Il est convenu que la non-validité, l'inopposabilité, l'illégalité, l'inefficacité ou
l'impossibilité de mettre en œuvre une stipulation du présent Contrat
d'Amodiation n'affectera aucunement la validité, l'opposabilité, la légalité,
l'efficacité et la mise en œuvre de ses autres stipulations, qui continueront
de trouver application. Toutefois, les Parties négocieront de bonne foi en vue
du remplacement de la stipulation concernée par une stipulation val

15.3. Avenant
Aucune modification du présent Contrat d'Amodiation ne sera
fera partie du présent Contrat d'Amodiation à moins d'avoir été
écrit et signée par les Parties.

15.4.  Intégralité de l'accord des Parties

Le présent Contrat d'Amodiation constitue l'intégralité de l'accord entre les
Parties, et remplace toutes les déclarations et accords antérieurs relatifs à
l'objet des présentes, verbaux ou écrits.

DE Page 22 sur 30
modiation n° 1798/7107/SG/6C/2019

U/ Contrat d

En 2
F L
155:

15.6.

Article 16.

Notifications
145.1 Toutes notifications, requêtes, demandes et/ou autres
communications se rapportant au présent Contrat d'Amodiation se
feront par écrit et seront réputées avoir été faites lorsqu'elles ont
été envoyées aux Parties, (i) par lettre recommandée ou par porteur
avec accusé de réception, ou (ii) par courrier électronique aux
adresses suivantes :
Pour l'AMODIANT :
LA GENERALE DES CARRIERES ET DES MINES S.A.
A l'attention du Directeur Général
419, boulevard Kamanyola
B.P. 450 - Lubumbashi
République Démocratique du Congo
Pour l'AMODIATAIRE :

FRETIN CONSTRUCT SARL

56, Avenue Lukusa
Commune de la Gombe
Kinshasa

14.5.2 Les notifications et/ou autres communications seront
seront réputées avoir été effectuées (i) en cas de réception du
courrier recommandé par la poste ou par porteur, à la date de la
remise si celle-ci est opérée pendant les heures normales de service
ou, sinon, le Jour Ouvrable suivant le jour de la réception :

14.5.3 Tout changement d'adresse sera notifié par écrit à l'autre Partie au
moins dix (10) Jours Ouvrables avant son effectivité.

Langue

15.11. Tout document ou communication adressé par les Parties au titre du,
ou concernant le présent Contrat d'Amodiation, devra être en

français ;

15.12. Le présent Contrat d'Amodiation a été signé en version française.

DROIT APPLICABLE

Le présent Contrat d'Amodiation sera interprété conformément au droit de la

République Démocratique du Congo, par lequel il est régi.

5 Page 23 sur 30
L Contrat d’amodiation n° 1798/7107/SG/GC/2019 j

le D | 1/ 4

4

Article 17.  REGLEMENT DES DIFFERENDS

17.1 Accord Amiable

17.11 En cas de litige ou de différend entre les Parties né du présent Contrat
d'Amodiation ou en relation avec celui-ci, les Parties concernées

s'engagent, avant d'instituer toute procédure arbitrale, et sauf urgence, à
se rencontrer pour tenter de parvenir à un règlement à l'amiable.

17.12 À cet effet, les Parties se rencontreront dans les quinze (15) Jours
Ouvrables de l'invitation à une telle rencontre adressée par la Partie la
plus diligente. Si le litige ou le différend n'est pas l'objet d'un règlement
amiable dans les quinze (15) Jours Ouvrables de la réunion, toute Partie
peut le soumettre à l'arbitrage.

17 2 Arbitrage

17.21 Tous différends ou litiges découlant du présent Contrat d'Amodiation
ou en relation avec celui-ci seront tranchés selon le règlement
d'arbitrage du Centre National d'Arbitrage, « CENACO» en sigle,
institué auprès de la Fédération des Entreprises du Congo, (FEC) en
sigle, par (3) arbitres Siégeant à Kinshasa (RDC) et désignés
conformément à ce règlement et statuant selon le droit de la
République Démocratique du Congo. La langue de l'arbitrage sera le
français.

17.2.2 Les Parties devront exécuter immédiatement la décision du tribunal

fins d'exequatur peut être demandée par chaque
n'importe quelle juridiction compétente.

17.3 Renonciation à l'immunité a
Les Parties renoncent par les présentes de manière ir
inconditionnelle à toute demande ou droit à l'immunité, y compris
souveraine qui peut être applicable actuellement ou à l'avenir au titre des
procédures et des mesures d'exécution engagées à leur encontre ou à
l'encontre de leurs actifs, et en particulier chaque Partie accepte :

(a) chaque action intentée à son encontre ou à celle de ses actifs devant
toute juridiction en application du présent Contrat d'Amodiation, et
(b)les mesures d'exécution, y compris toutes sortes de mesures

provisoires ou conservatoires (que ce soit avant où après une sentence
ou un jugement), demandées à son encontre ou à celle de ses actifs,

tels que tous biens, revenus et créances, dus par tout débiteur.
2

FA Page 24 sur 30
ÿ! Contrat d‘emodiation n° 1798/7107/5G/GC/2019

hu
a cs

d ï

17.4 Tnvalidité/Indépendance des Clauses

Dans le cas où une quelconque stipulation du présent Contrat d'Amodiation
devient illégale, nulle ou inopposable, en tout ou partie, elle S'appliquera avec
foute suppression ou modification nécessaire pour être considérée comme
légale, valide et opposable et donner effet à l'intention commerciale des
Parties. Si cela n'est pas possible, la stipulation affectée sera réputée ne pas
faire partie du présent Contrat d'Amodiation, et la légalité, la validité et le
caractère opposable des autres stipulations n'en seront pas affectés.

Article 18. ORMALTITI "'ENREGISTR DE L'AMODIATIO

Les Parties désignent Monsieur Nelson KABALA NSENGA, Directeur de Division au
Département Juridique de l'Amodiant aux fins de procéder à l'authentification du

Contrat et à l'accomplissement des formalités d'usage auprès du CAMI
conformément aux dispositions des articles 12, alinéa 12, et 182 du Code Minier.

Article 19. NTR Z UR
Le présent contrat entre en vigueur à la date de sa signature par les Parties pour
une durée de 15 ans renouvelable pour la même durée après négociations entre les
Parties.

EN FOF DE, QUOI, les Parties ont signé à Lubumbashi, le présent Contrat, le
LE C2/.£01LA en quatre exemplaires originaux, chacune des Parties
reconnaissant en avoir retenu un, le troisième étant réservé au Cadastre Minier et le

dernier au Ministre des Mines.

Jacques Kame
Directeur &

Page 25 sur 30
Cuuliai d'amodialion n° 1798/7:07/5G/GC/2019
ANNEXE 1 et 2 ; CERTIFICATICATS DES PE 14866 ET PE 1077

ANEXES 3 et 4
CROQUIS ET COORDONNEES DE 3 CARREES DU PE 14366 ET DE 4 CARRES DU PE 1077

ANNEXE 3 AU CONTRAT N° 1798/7107/S6G/GC/2019.
AVEC FRETIN
CROQUIS ET COORDONNEES GEOGRAPHIQUES
4 CARRES DE KALABI
PE 1077 GECAMINES (PARTIELLEMENT)

10°47'30"S

26°44'00"E

Sommets

4 | 30 [ 10 | 47
4 CARRES

Substance demandée : Cu-Co
Accompagnateurs : Au, Ag, Pt, Pd, Ni, Zn, Pb, Fe, Mn, Ba, S, As, Ge

Réf, CLARKE 1866

{é Page 27 sur 30
| } Contrat d'amodiation n° 1758/7107/SG/GC/2019
A

|
Lea 7
Ÿ/
ANNEXE 4 AU CONTRAT N° 1798/7107/55/6C/2019.
AVEC FRETIN
CROQUIS ET COORDONNEES GEOGRAPHIQUES
3 CARRES DE KALABI

PE 14366 GECAMINES (TOTALEMENT)

10°47'30"S
26°44'30"E

Sommets

3 CARRES

Substance demandée : Cu-Co
Accompagnateurs : Au, Ag, Pt, Pd, Ni, Zn, Pb, Fe, Mn, Ba, S, As, Ge

Réf, CLARKE 1866

CONTENU DE L'ETUDE DE FAISABT ÉETE

L'Etude de Faisabilité signifie les études effectuées et financées par l'Amodiataire, qui
feront l'objet d'un rapport écrit détaillé, évaluant le potentiel commercial d'un ou des
gîtes minéralisé(s), sélectionné(s) par l'Amodiataire, situé(s) dans le périmètre couvert
par le Permis Amodié et visant à établir si sa dimension e+ ses teneurs justifient
l'exploitation d'une mine et la production commerciale de la manière normalement
requise par les institutions internationales. L'Etude de faisabilité contiendra, par
conséquent, au moins les informations suivantes :

ï) une description du ou des gisement (s) qui sera (seront) mis en production,

il) l'estimation des réserves de minerais pouvant être récupérées et l'estimation de
la composition et du contenu de celles-ci,

iii) la procédure proposée pour le développement, les Opérations et le +ransport,

iv) les résultats des tests de traitement des minerais et des études de rentabilité
de leur exploitation,

(v) la qualité des produits finis et produits intermédiaires à détailler et les descriptions
du marché de tous les produits soit intermédiaires, soit Sous-produits, soit finis,

(vi) la nature, l'importance et la description des Installations dont l'acquisition est
proposée, des Installations de concentration et de traitement métallurgique si la
taille, l'étendue et la localisation du gisement le justifient,

(vi) les frais totaux, y compris un budget des Dépenses en Capital devant être
raisonnablement engagées pour acquérir, construire et installer toutes les
structures, machines et équipements nécessaires pour les Installations proposées, y
compris un calendrier de ces Dépenses,

(viii) toutes les études nécessaires d'impact des opérations sur l'environne

coûts,

(x) l'époque à laquelle il est proposé que le gisement soit mis e

commerciale, NO
TRE

(x) toutes autres données et informations pouvant être raisonnablement nécessaï
pour établir l'existence de gisement de taille et de qualité suffisantes pour

justifier le développement d'une mine, en tenant compte de tous les aspects
Â }

L4

4!
Page 29 sur 30
Contrat d'amodiation n° 1798/7107/SG/GC/201%

pertinents des points de vue commercicl, fiscal, économique ou autres, y compris ce
qui concerne les frais de financement et de rapatriement du capital et des
bénéfices,

(xi) les besoins en fonds de roulement pour les premiers mois d'exploitation du ou des
gisement(s) jusqu'à l'encaissement des premières recettes de commercialisation,

(xii) des chapitres concernant la géologie et les examens géologiques, la géotechnique,
l'hydrogéologie, l'évaluation des capacités en eau potable et en eau industrielle, les
schémas de traitement métallurgique et les descriptions des Installations,
l'approvisionnement et la distribution d'électricité, la localisation de
l'infrastructure du Projet, la main-d'œuvre et le personnel, l'impact sur
l'environnement social (développement d'écoles, routes, hôpitaux, centres de loisirs
et culturels, activités agricoles, etc.), les voies d'importation et d'exportation et
les procédures de commercialisation,

Cxiii) l'évolution du cash-flow, le taux d'endettement, la période de remboursement du
financement et une prévision de la durée de vie économique du Projet,

(xiv) les sources de financement sur le marché international,

(xv) la période de financement initial et le début de l'autofinancement.

e 36 sur 30
on 1°,1798/7107/SG/GC/2019
7

J

Contrat d'amoc

